Case 2:18-cv-00492-JRG-RSP Document 272 Filed 05/08/20 Page 1 of 4 PageID #: 11050



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    UNILOC 2017 LLC,                               §
                                                   §
                Plaintiff,                         §
                                                   §
    v.                                             §
                                                            Case No. 2:18-cv-00492-JRG-RSP
                                                   §
    GOOGLE LLC,                                    §
                                                   §
                Defendant.                         §


                                     MEMORANDUM ORDER

          Before the Court is Defendant Google LLC’s (“Google”) Motion to Compel Plaintiff

   Uniloc 2017 LLC’s Supplemental Interrogatory Response (“Motion”). Dkt. No. 204. Google’s

   Motion seeks to compel Plaintiff Uniloc 2017 LLC (“Uniloc”) to provide a more detailed response

   to Google’s Interrogatory No. 12, particularly Subsection (c). After due consideration, the Court

   DENIES the Motion.

          I.      BACKGROUND

          Google sent Uniloc interrogatories, including Interrogatory No. 12. Uniloc responded to

   primarily by incorporating Uniloc’s Preliminary Infringement Contentions (“PIC”). See Dkt. No.

   210 at 1. For Interrogatory No. 12(c) (“Subsection (c)”), Google requests that Uniloc “describe the

   complete factual and legal bases for Your contentions of infringement, Including by Identifying

   all Documents that contain information Regarding Your infringement contentions . . . .” Dkt. No.

   204 at 3. Uniloc argues that this request was too broad. Dkt. No. 210 at 4. Google claimed it is

   fundamental discovery and filed the present motion. Dkt. No. 204 at 4.




                                                  1/4
Case 2:18-cv-00492-JRG-RSP Document 272 Filed 05/08/20 Page 2 of 4 PageID #: 11051



          II.     LEGAL STANDARD

          In this District, infringement contentions are required by Patent Local Rule 3-1, and

   provide great detail regarding how the plaintiff contends the defendant infringes the patent. While

   “an interrogatory is not objectionable merely because it asks for an opinion or contention that

   relates to fact or the application of law to fact” (Fed. R. Civ. P. 33(a)(2)), a court may deny a

   motion to compel with respect to an overly broad contention interrogatory. See Sol IP, LLC v.

   AT&T Mobility LLC, 2:18-cv-00526-RWS-RSP, 2020 WL 60140 (E.D. Tex. Jan. 6, 2020).

          III.    ANALYSIS

          Google contends that Uniloc has provided no substantive response to Interrogatory No. 12,

   and this failure to respond is improper. Dkt. No. 204 at 1. Google argues that Uniloc needed to

   respond because Google’s Interrogatory No. 12 seeks core information necessary for Google to

   defend itself, the interrogatory is appropriate and timely, and the information is not in Google’s

   possession, custody or control. Dkt. No. 204 at 5-6. Uniloc counters that Google’s Motion fails to

   acknowledge that Uniloc’s response incorporated its PIC and fails to explain why Uniloc’s

   responses are substantively deficient. Dkt. No. 210 at 1. The Court finds the interrogatory has been

   sufficiently answered and Subsection (c) is impermissibly broad.

          The major difference between the information sought by the interrogatory and P.R. 3-1 is

   Subsection (c) of the interrogatory. Uniloc has adequately responded to the rest of Google’s

   Interrogatory No. 12 by incorporating its PIC. The contentions set forth the legal and factual basis

   of the infringement theory, but the interrogatory seeks all of the evidence that supports the theory,

   something the contentions do not require.

          This situation is somewhat analogous to the situation in Balsam Coffee Solutions Inc. v.

   Folgers Coffee Co., 6:09-cv-89, 2009 WL 4906860 (E.D. Tex. Dec. 9, 2009). As in Google’s



                                                   2/4
Case 2:18-cv-00492-JRG-RSP Document 272 Filed 05/08/20 Page 3 of 4 PageID #: 11052



   Interrogatory No. 12, the interrogatory in Balsam Coffee had multiple requests for information,

   most of which is normally addressed by P.R. 3-1 disclosures. Balsam Coffee Solutions Inc., 2009

   WL 4906860, at *3. Requests 1, 3, and 4 of the interrogatory in Balsam Coffee “sought to elicit

   information addressed by P.R. 3-1.” Id. “Plaintiff sufficiently responded to these requests,

   however, by incorporating by reference its P.R. 3-1 disclosures.” Id. Requests 2 and 5, like

   Subsection (c), sought different information and the court in Balsam Coffee treated them

   differently. Balsam Coffee Solutions Inc., 2009 WL 4906860, at *3-4.

          The court in Balsam Coffee granted the motion to compel with respect to the interrogatory’s

   request 5, which requested the plaintiff to “identify all evidence and documents supporting its

   infringement contentions.” Balsam Coffee Solutions Inc., 2009 WL 4906860, at *4. However,

   Balsam was a case involving packaging of coffee grounds, apparently much simpler than the

   technology in the instant case. In any event, a request for all evidence supporting the infringement

   case is not only overly broad, it is redundant. Plaintiff already has an obligation under the

   discovery order in this case to produce all of the documents that support its case. If Defendant has

   more targeted requests, and they are disputed by Plaintiff during the meet and confer process, then

   the Court will have the ability to resolve a live dispute and compel appropriate disclosure. For

   example, in Semcon IP Inc. v. MediaTek Inc., relied upon by Defendants in brief, the Court

   compelled production of documents concerning commercial success and industry praise, not

   simply all evidence concerning infringement. No. 2:16-cv-00437-JRG-RSP, 2018 WL 4501871,

   at *4 (E.D. Tex. Feb. 28, 2018).




                                                  3/4
Case 2:18-cv-00492-JRG-RSP Document 272 Filed 05/08/20 Page 4 of 4 PageID #: 11053



          IV.    CONCLUSION

          In sum, Uniloc adequately answered Interrogatory No. 12 except for Subsection (c) by

   incorporating by reference its contentions. As to Subsection (c), the Court finds the request

   overbroad and thereby due no additional response. Therefore, the Court DENIES the Motion to

   Compel (Dkt. No. 204).
         SIGNED this 3rd day of January, 2012.
          SIGNED this 8th day of May, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               4/4
